                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       CLARE LINDQUIST,                                  Case No. 19-cv-08029-HSG
                                   8                     Plaintiff,                          ORDER ON MOTION TO REMAND
                                   9               v.                                        Re: Dkt. No. 8
                                  10       TARGET CORPORATION,
                                  11                     Defendant.

                                  12            Before the Court is the motion to remand filed by Plaintiff Clare Lindquist. Dkt. Nos. 8
Northern District of California
 United States District Court




                                  13   (“Mot.”), 9 (“Opp.”), 10 (“Reply”). For the reasons set forth below, the Court REMANDS this
                                  14   entire action to state court.1
                                  15       I.   BACKGROUND
                                  16            Plaintiff brings a claim alleging general negligence and premises liability against
                                  17   Defendant Target Corporation (“Target” or “Corporation”) and Does 1–10. Plaintiff filed her
                                  18   Complaint in the Superior Court of California in the County of Marin on November 8, 2018. Dkt.
                                  19   No. 1-3 (“Compl.”). Plaintiff completed service of the Complaint on November 14, 2018. See
                                  20   Dkt. No. 8-1, Ex. 2.
                                  21            On December 27, 2018, Target served a request for statement of damages under California
                                  22   Civil Code section 425.11, asking Plaintiff to “provide a statement setting forth the nature and
                                  23   amount of damages being sought, both general and special, within fifteen (15) days.” Dkt. No. 9-
                                  24   1, Ex. 3. Plaintiff objected to the request on January 9, 2019. Id. at Ex. 4. Target states that on
                                  25   November 21, 2019, “Plaintiff finally made a demand through email and U.S. Mail to settle the
                                  26   case for $360,000.00 whereby Target first became on notice that Plaintiff sought over $75,000 in
                                  27
                                       1
                                  28    The Court finds this matter appropriate for disposition without oral argument and the matter is
                                       deemed submitted. See Civ. L.R. 7–1(b).
                                   1   damages.” Opp. at 2. Target then filed a Notice of Removal based on diversity jurisdiction on

                                   2   December 9, 2019. Dkt. No. 1.

                                   3    II.    LEGAL STANDARD
                                   4           A defendant may remove a state court action to federal court on the basis of diversity of

                                   5   citizenship. 28 U.S.C. § 1441(b); see also id. § 1332. In general, a defendant may not remove an

                                   6   action on the basis of diversity jurisdiction “more than one year after the commencement of the

                                   7   state court action.” Id. § 1446(c)(1); see also Bush v. Cheaptickets, Inc., 425 F.3d 683, 688 (9th

                                   8   Cir. 2005) (holding that “commencement” in this context refers to when the action was initiated in

                                   9   state court, according to state procedures). But untimely removal is warranted where “the plaintiff

                                  10   has acted in bad faith in order to prevent a defendant from removing the action.” Id. Because “the

                                  11   removing defendant has always borne the burden of establishing federal jurisdiction,” Abrego

                                  12   Abrego v. The Dow Chem. Co., 443 F.3d 676, 682-83 (9th Cir. 2006) (internal quotation omitted),
Northern District of California
 United States District Court




                                  13   the defendant bears the burden of proving that the plaintiff acted in bad faith. See id. at 685

                                  14   (where the removal statutes are silent as to burden allocation, the general rule applies).

                                  15   III.    ANALYSIS
                                  16           Plaintiff seeks remand arguing that Target failed to timely remove the action within one

                                  17   year after Plaintiff filed its initial pleading as required by 28 U.S.C. § 1441(c)(1). “A case may

                                  18   not be removed . . . on the basis of [diversity] jurisdiction . . . more than 1 year after

                                  19   commencement of the action, unless the district court finds that the plaintiff has acted in bad faith

                                  20   in order to prevent a defendant from removing the action.” 28 U.S.C. § 1441(c)(1). It is

                                  21   indisputable that Target did not file its removal notice until over thirteen months after the initial

                                  22   pleading in state court.

                                  23           Target argues that Plaintiff acted in bad faith here by deliberately failing to disclose the

                                  24   actual amount in controversy until November 21, 2019 to prevent removal. Opp. at 3. However,

                                  25   nothing in the record suggests this to be the case. The submitted discovery record makes clear that

                                  26   Plaintiff was seeing doctors to address her injuries through the discovery period and responding to

                                  27   discovery requests as to the extent of her damages as she became aware. See Dkt. No. 10-1, Ex. 4.

                                  28
                                                                                           2
                                   1   Target’s bad faith allegation thus fails for lack of any support.2

                                   2   IV.    CONCLUSION
                                   3          For the reasons set forth above, the Court hereby REMANDS this entire action back to the

                                   4   Superior Court of California for the County of Marin. The parties shall bear their own costs. The

                                   5   Clerk of the Court is instructed to close the file. This Order terminates docket no. 8.

                                   6          IT IS SO ORDERED.

                                   7   Dated: 2/18/2020

                                   8                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                   9                                                     United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                       2
                                        The Court need not reach Plaintiff’s remaining argument that Target failed to timely remove the
                                       action within thirty days after proper notice regarding removability. Mot. at 2–3.
                                                                                          3
